I          Case 1:21-cv-00761-WJ-JFR Document 475 Filed 09/03/21 Page 1 of 4
                                                                                 F''ILEM                  il
                                                                      {JYlqD srArEs DtsrHlcT CIo{Jff
                                                                        ALBUQ U Efi,U U [, i\ i:,,t,
                                                                                                     MFJdC6';

                                                                                 sEP 0   8   2021



                            rN rHE uNrrED       srArEs DrsrRrcr cou#rct{Ec1!B',fto:

                                FOR THE DISTRICT OF NEW MEXICO




    Tatyana Evgenievna Drevaleva

            Plaintiff                                        Case   No. I :21-cv-00761-WPJ

                           v.

    1) The U.S. Department of Veterans   Affairs

    2)Mr. Denis Richard McDonough     as a Secretary    of

      the U.S. Department of Veterans Affairs

            Defendants



      Notice of Completion, the Civil Local Rules of the U.S. District Court for the District of

                                      New Mexico, Rule 7.4(e.)



            The Parties Tatyana Drevaleva and Assistant U.S. Attorney Ms. Christine Lyman met

    and conferred on August26,2O2l, and the Parties stipulated to a Proposed Order that appoints

    am Attorney and/or a Counsel to assist Ms. Drevaleva in litigating her lawsuit No. 1:21-cv-

    00761-WJ-JFR.


           Therefore, Ms. Drevaleva's Motion to Appoint an Attorney and/or a Counsel (Doc. No.

    463) is ready for a decision.




                                                   -7
Case 1:21-cv-00761-WJ-JFR Document 475 Filed 09/03/21 Page 2 of 4




Date: August26,202I


Plaintiff Pro Se. Ms. Tatyana Drevaleva

Signature:
                ffi,fu-** g, Wr*-ffi*


Date: August26,202l


Assistant U.S. Attorney Ms. Adrienne Zack


Sugnature:




                                      -2-
      Case 1:21-cv-00761-WJ-JFR Document 475 Filed 09/03/21 Page 3 of 4




                      IN THE UNITED STATES DISTRICT COURT


                           FOR THE DISTRICT OF NEW MEXICO




Tatyana Evgenievna Drevaleva

       Plaintiff                                           Case   No. 1 :21-cv-00761-WPJ

                      v.

1) The U.S. Department of Veterans   Affairs

2)Mr. Denis Richard McDonough      as a Secretary   of

  the U.S. Department of Veterans Affairs

       Defendants




                                         Proposed Order.



       The Parties Tatyana Drevaleva and Assistant U.S. Attorney Ms. Christine Lyman met

and conferred on August 26, 2021. Ms. Drevaleva asked the U.S. District Court for the District

of New Mexico to appoint an Attorney and/or a Counsel to assist Ms. Drevaleva with litigating

her lawsuit No. 1:21-cv-00761-WJ-JFR (Doc. No. 463.) Ms. Lyman did not oppose Ms.
Drevaleva's Motion.


       Accordingly, both Parties consent to the Order of the U.S. District Court for the District

of New Mexico that appoints an Attorney and/or a Counsel to assist Ms. Drevaleva in litigating

her lawsuit No. I :21-cv-00761-WJ-JFR.




                                               -1-
      Case 1:21-cv-00761-WJ-JFR Document 475 Filed 09/03/21 Page 4 of 4




       Date: August26,202l




       Plaintiff Pro Se. Ms. Tatyana Drevaleva

       Signature:
                       fu$*rr* 8, Vr*.ffi*


       Date: August26,202l


       Assistant U.S. Attorney Ms. Christine Lyman


       Signature:




                                          ORDER.

      GOOD CAUSE APPEARING THEREFORE,                   IT IS HEREBY ORDERED             that

Plaintiff s Motion for appointment of a Counsel is GRANTED.

      IT IS SO ORDERED.




                                 The Chief District Judge the Honorable William Paul Johnson
